DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant action is in response to communication filed on 06/09/2021.  All of the prior arts listed on the IDS(s) submitted do not teach nor suggest the allowable subject matter indicated for independent claims 1 and 11.  In particular the Office Action for Applicatio16/919946 mailed out on 05/05/2021 indicated that Iyer et al (US 2020021397) in paragraph 125 teaches the allowable subject matter indicated below with respect to the limitations of claim 26 of the Application.  A review of Iyer’s paragraph 125 teaches no assumption nor energy per resource element for PBCH DM-RS. The provisional document 62/520203 on which Iyer relies for priority also does not teach or suggest the allowable subject matter of independent claims 1 and 11.  Hence, Claims 1 and 11 are still allowable over the teachings of Iyer et al (US 2020021397).
The amendment filed on 04/06/2021 has been entered and fully considered.
Claims 1, 3-8, 10-11, 13, and 14 are pending of which claims 1 and 11 are independent.  Independent claims 1 and 11 are amended with the limitations in canceled claim 9 previously indicated as containing allowable subject matter and allowable if written in independent form with all intervening claims.
The IDS(s) filed on 03/09/2021 has been considered.
The priority of the independent claims falls back to the earliest effective filing date of the application, which is 07/27/2018, as none of the provisional documents relied for 

Allowable Subject Matter

Claims 1, 3-8, 10-11 and 13-14 (Claims renumbered 1-11) are allowed.
The following is an examiner’s statement of reasons for allowance: 


Reasons For Allowance
Applicant’s remarks submitted on 04/06/2021, along with the claim amendments have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.
Independent claims 1 and 11 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…wherein energy per resource element (EPRE) of the PBCH is assumed to be identical to EPRE of a demodulation reference signal (DM-RS) for the PBCH…”
in combination with the remaining limitation(s) of claims 1 and 11 are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/HABTE MERED/           Primary Examiner, Art Unit 2474